UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                             No. 03-4388
JIMMY JOE JUSTICE,
               Defendant-Appellant.
                                       
           Appeal from the United States District Court
      for the Southern District of West Virginia, at Beckley.
              Joseph Robert Goodwin, District Judge.
                           (CR-98-108)

                      Submitted: July 24, 2003

                      Decided: August 1, 2003

        Before MICHAEL and MOTZ, Circuit Judges, and
               HAMILTON, Senior Circuit Judge.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

Mary Lou Newberger, Federal Public Defender, David R. Bungard,
Assistant Federal Public Defender, Charleston, West Virginia, for
Appellant. Kasey Warner, United States Attorney, John L. File, Assis-
tant United States Attorney, Charleston, West Virginia, for Appellee.
2                       UNITED STATES v. JUSTICE
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                                OPINION

PER CURIAM:

   Jimmy Joe Justice appeals his ten-month sentence imposed follow-
ing the revocation of his supervised release. Justice argues the district
court mischaracterized the most serious violation of his supervised
release as a Class B violation rather than a Class C violation. For the
following reasons, we affirm.

   Justice was convicted in 1998 following his guilty plea to distribut-
ing cocaine, see 21 U.S.C. § 841(a) (2000), for which he received a
twenty-seven month prison term followed by a three-year term of
supervised release, which commenced in July 2000. However, at a
hearing in April 2003, Justice essentially admitted to violating his
supervision in several respects,1 including a positive test for metham-
phetamine. Rather than challenging the majority of the charged viola-
tions, Justice argued only that his positive drug test amounted to a
Class C violation rather than a Class B violation for sentencing pur-
poses,2 as the base statutory maximum for the possession that could
be inferred from his positive test is one year. See United States v.
Trotter, 270 F.3d 1150, 1153-54 (7th Cir. 2001) (discussing 21 U.S.C.
§ 844 (2000)); U.S. Sentencing Guidelines Manual § 7B1.1(a)(3)
(2002). Finding Justice’s § 841 conviction qualified him for the
higher, two-year maximum term of imprisonment under § 844, the
district court concluded the violation constituted a Class B violation,
see § 7B1.1(a)(2), and imposed a ten-month sentence followed by
twenty-six months of supervised release.
    1
     Following Justice’s objection to an allegation that he had violated the
terms of his supervised release by committing larceny, the United States
withdrew that charge.
   2
     Given Justice’s criminal history, the sentencing range for a Class C
violation was four to ten months, whereas a Class B violation entailed a
six to twelve month sentence.
                       UNITED STATES v. JUSTICE                      3
   We find no error in the district court’s imposition of a ten-month
custodial sentence, for two reasons. First, Justice’s arguments are
premised on the policy statements of Chapter Seven of the Sentencing
Guidelines, which are advisory and nonbinding. See United States v.
Davis, 53 F.3d 638, 642 (4th Cir. 1995). Second, we find no error in
the district court’s conclusion that Justice’s positive urine screen
amounted to a Class B felony. See Trotter, 270 F.3d at 1155.

   Accordingly, we affirm revocation of Justice’s supervised release
and his ten-month sentence. We dispense with oral argument because
the facts and legal contentions are adequately presented in the materi-
als before the court and argument would not aid the decisional pro-
cess.

                                                          AFFIRMED